DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Howitt et al. (US 2013/0016462).

Regarding claim 1,
Howitt discloses (Fig. 3):


Regarding claim 2,
Howitt discloses (Fig. 3):
wherein, the operating device (Fig. 3, 14, 16) comprises a capacitor (C19, C18) which can be charged via the connection when current is on and connections S1 and S2 are connected to 6, ¶0070), the current limiting element being configured to limit a current when the capacitor is being charged, see also figure 4a (limits a current when current flowing which is when capacitor is being charged, ¶0070-¶0071).

Regarding claim 3,
Howitt discloses (Fig. 3):
wherein, the second functional unit (Fig. 3, 10) comprises an electrical resistance heater (¶0065), the current limiting element (T1) being formed by at least one area of a resistance element for heating the resistance heater (¶0065).

Regarding claim 4,

wherein, the pre-circuit (Fig. 3, T1, D1, 6) comprises a switching unit (magnetic switch in place of T1), by means of which the pre-circuit can be switched over at least between a protective switch state, in which a current can be limited by the current limiting element, and an operative switch state, in which the current limiting element is deactivated (T1 is a magnetic switch, ¶0076).

Regarding claim 5,
Howitt discloses (Fig. 3):
wherein, the switching unit for switching between the protective switch state and the operative switch state comprises at least one first switching element (D1), which is connected in parallel with the current limiting element (F1), and a second switching element (F2), which is connected in series with the current limiting element (¶0078).

Regarding claim 6,
Howitt discloses (Fig. 3):
wherein, the switching unit for switching between the protective switch state and the operative switch state at least has at least one relay or at least one transistor (Q1, Q5, are used to switch voltage polarity to drive motor, ¶0070).

Regarding claim 7,
Howitt discloses (Fig. 3):
wherein, a motor control unit (T1, D1) for powering the electric motor (M1) is connected between the pre-circuit (part of T1, d1)  and the electric motor (M1).


Howitt discloses (Fig. 3):
wherein, the household appliance is a kitchen appliance for preparing food (boiling water, ¶0063-¶0064).

Regarding claim 9,
Howitt discloses (Fig. 3):
wherein, the second functional unit (Fig. 3, 10) is connected to the operating device (14, 16) by means of an electrical contact (both units, M1, D1, T1, and 10 are connected by 6), preferably in the form of a plug connection (6, ¶0065), as a result of which the second functional unit (10) can be detached from the operating device (14, 16, ¶0064-¶0065).

Regarding claim 10,
Howitt discloses (Fig. 3):
A method for operating a household appliance  (Fig.3 ,all elements) with a movable first functional unit (T1, D1, M1, part of 12) for providing a first appliance function (M1, motor for circulating water, ¶0068) for a user, comprising at least the following step: - Operation of an operating device  (14, 16) for powering the first functional unit (T1, D1, M1, part of 12) of the household appliance by an electric current (¶0065), the current being limited by a second functional unit (10) to provide a second appliance function for the user of the household appliance (can be connected to 10 and a part of 10, ¶0065 to limit current and heat water).


Regarding claim 11,
Howitt discloses (Fig. 3):


Regarding claim 12,
Howitt discloses (Fig. 3):
wherein, the current is limited in a protective switching state of the operating device, and the method comprises at least one of the following steps: - Switching into an operative switching state in which the limiting of the current by the second functional unit is deactivated, or - Switching to a safety state of the operating device, in which an electric motor of the operating device is electrically disconnected from a connection of the operating device (current is directed via contacts S1 and S2 and the polarity can be reversed by 16 to activate 10 or M1, ¶0070).

Regarding claim 13,
Howitt discloses (Fig. 3):
wherein, when switching to the operative switch state, the second functional unit (10) is at least partially bridged or electrically disconnected from at least the connection or from the electric motor (M1, and 10 are connected via 6, 15, and 16, ¶0065-¶0066).

Regarding claim 14,
Howitt discloses (Fig. 3):
wherein, the following steps are performed when switching to the operative switch state: - Closing of a first switching element of a switching unit of the operating device, which is connected at least partially in parallel (Fig. 6, D2) with the second functional unit (10), - Opening of a second switching 

Regarding claim 15,
Howitt discloses (Fig. 3):
wherein, the second functional unit (Fig. 3, 10) has an electrical resistance heater (10) which is supplied with current at least in certain areas when the current is limited (¶0070).

Regarding claim 16,
Howitt discloses (Fig. 3):
wherein, the method comprises the following step: - Switching into an operative switching state, after the switching on or starting, of the operating device (using the motor, ¶0069-¶0070).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorner (US 5,799,567) – food processor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.S.L./Examiner, Art Unit 2846     
    
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846